Jackson, J.
The error alleged in this cause is based upon the following charge to, the jury, of the judge before whom it was tried:
“ In the opinion of the court the plaintiff was required by the contract to perform work within two months from the commencement of the same, only to the amount of one hundred and thirty dollars, the price of the lot mentioned in said contract, and the residue of said work might be performed any time within a reasonable period under the terms of said contract.”
*395And, also, upon his refusal to charge as follows:
“ That the jury must find by the testimony, that the plaintiff completed the building of the house, except plastering the roof, within two months from the commencement of the work, or the plaintiff could not recover upon the special agreement set out in his petition, and setting out no other agreement he could not recover at all.”
The correctness of these objections can only be determined by a reference to the testimony given upon the trial.
Upon examining the bill of exceptions, I find no portion of the testimony is presented, nor is its substance even stated.
Nothing appears, therefore, upon the record to sustain the allegation of error, and this court must presume that the instructions of the court below were correct;
Judgment affirmed.